Citation Nr: 0913195	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-11 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
residuals of a trimalleolar fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a March 2009 hearing conducted by means of video 
conferencing equipment.  A transcript of the hearing is of 
record.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed July 1997 rating decision previously denied 
service connection for a low back disorder.

3.  The evidence received since the July 1997 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lumbar spine disorder.

4.  The Veteran has been shown to have degenerative joint and 
disc disease of the lumbar spine that is related to his 
service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied entitlement 
to service connection for a low back disorder, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the July 1997 rating 
decision is new and material, and the claim for service 
connection for a lumbar spine disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Resolving reasonable doubt in favor of the Veteran, 
degenerative joint and disc disease of the lumbar spine is 
proximately due to or the result of his service-connected 
right ankle disability. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran'' 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has reopened and granted the 
Veteran's claim for service connection for a lumbar spine 
disorder, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended during the 
pendency of this appeal, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102. The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied. See Gilbert, 1 Vet. App. at 54.

The Board observes that the Veteran's claim for service 
connection for a low back disorder was previously considered 
and denied by the RO in a rating decision dated in July 1997.  
The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In January 2004, the Veteran essentially requested that his 
claim for service connection for a lumbar spine disorder be 
reopened.  The June 2004 rating decision now on appeal 
appears to have implicitly reopened the Veteran's claim.  As 
will be explained below, the Board believes that the RO's 
adjudication regarding reopening the Veteran's claim for 
service connection for a lumbar spine disorder is ultimately 
correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find." Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  Although this claim does not involve a 
prior final denial by the Board but rather by the RO, the 
United States Court of Veterans Appeals (Court) has held that 
the same statutory reopening requirements apply to prior 
final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Therefore, the Board is required by statute to 
review whether new and material evidence has been submitted 
to reopen the claim.  Thus, the Board has recharacterized the 
issue on appeal as whether the appellant has submitted new 
and material evidence to reopen the previously denied claim 
for service connection for a lumbar spine disorder. 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, a July 1997 rating decision previously 
considered and denied the Veteran's claim for service 
connection for a low back disorder.  In that decision, the RO 
considered the Veteran's service treatment records and VA 
treatment records, but noted that there was no competent 
evidence of record indicating his low back disorder was 
etiologically related to his active service or to his 
service-connected right ankle disorder.  Therefore, the RO 
determined that service connection for a low back disorder 
was not warranted.

The evidence associated with the claims file subsequent to 
the July 1997 rating decision includes VA medical records, 
private medical records, a May 2004 VA examination report, an 
August 2005 opinion from a private chiropractic physician, 
and hearing testimony as well as the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the July 1997 
rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a lumbar 
spine disorder.  The majority of this evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds the August 2005 private medical opinion to be material 
because it relates to an unestablished fact that is necessary 
to substantiate the claim.  In this regard, the Board notes 
that this evidence provides a medical opinion relating the 
Veteran's degenerative joint and disc disease of the lumbar 
spine to his service-connected right ankle disability.  As 
noted above, at the time of the July 1997 denial, there was 
no evidence of record indicating the Veteran's lumbar spine 
disorder was etiologically related to his right ankle 
disability.  Thus, the August 2005 private medical opinion 
relates to an unestablished fact necessary to substantiate 
the claim.  As previously noted, for purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).   Therefore, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a lumbar 
spine disorder.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a lumbar spine 
disorder.  The Veteran has contended that he currently has a 
lumbar spine disorder that is related to his service-
connected right ankle disability.  In particular, he argues 
that his right ankle disability caused him to walk with an 
altered gait, which in turn, caused arthritis of the lumbar 
spine.

The Board does observe that the Veteran has been diagnosed 
with a current lumbar spine disorder and is service-connected 
for residuals of a trimalleolar fracture of the right ankle.  
However, there is conflicting medical evidence regarding 
whether these two disorders are related.  In this regard, the 
May 2004 VA examiner opined that it is not likely the 
Veteran's arthritis of the lumbar spine is related to his 
ankle, but is rather a naturally occurring phenomenon.  
However, the examiner did not provide any rationale for his 
opinion.

On the other hand, a private chiropractic physician submitted 
an August 2005 medical opinion in which he noted the 
Veteran's history of a right ankle injury and diagnosed him 
as suffering from degenerative joint and disc disease of the 
lumbar spine.  The physician opined that the disorder was 
secondary to the Veteran's right ankle injury in service.  In 
support of his opinion, he noted the Veteran has an abnormal 
gait, which tends to over-rotate the spine, increase the load 
on the opposite left-side hip, and cause the lumbar spine to 
be repetitively overused, which in turn, exceeds the normal 
wear and tear of the lumbar spine.  As such, there is 
evidence indicating that the Veteran has a current lumbar 
spine disorder that may be related to his service-connected 
right ankle disability.  

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.; see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient and the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board observes that the August 2005 private medical 
opinion was not rendered following a review of the claims 
folder.  However, despite this fact, the Board finds that 
this opinion is credible and provides favorable probative 
evidence in support of the Veteran's claim.  The health care 
provider is a chiropractic physician and has expertise in the 
area of orthopedics.  In addition, he based his opinion on a 
review of the Veteran's medical history and a physical 
examination and supported it with a well-reasoned rationale. 

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file, as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  In sum, in Nieves-Rodriguez, the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.

On the other hand, the May 2004 VA examiner did review the 
Veteran's claims file; however, he did not provide any 
rationale for his opinion.  The Court has held that a medical 
opinion that contains only data and conclusions is not 
entitled to any weight and a review of the claims file cannot 
compensate for lack of the reasoned analysis required in a 
medical opinion, which is where most of the probative value 
of a medical opinion is derived. See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that of the two opinions given on point 
in this case, one is positive and one is negative opinion.  
Here, the positive opinion is persuasive as it addresses the 
effect of an altered gait on the Veteran's lumbar spine, and 
the Board finds that the evidence is in genuine equipoise as 
to whether the Veteran's degenerative joint and disc disease 
of the lumbar spine is proximately due to, or has been 
chronically worsened by, his service-connected right ankle 
disability.  Thus, the Board finds that there is reasonable 
doubt as to whether the Veteran's degenerative joint and disc 
disease of the lumbar spine is causally or etiologically 
related to his service-connected right ankle disability.  
Under the "benefit-of-the- doubt" doctrine, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 
see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Accordingly, the Board concludes that service connection for 
degenerative joint and disc of the lumbar spine is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lumbar spine disorder 
is reopened, and service connection for degenerative joint 
and disc of the lumbar spine is granted.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


